The opinion of the court was delivered,
by Read, J.
John Best being the owner of 60 acres, on the 26th January 1826, entered into articles of agreement with Mary Gr. Best, widow and administratrix of James Best, deceased, by which “ for and in consideration of a sum of money which he owes to the estate of James Best, deceased,” he granted, bargained and sold, to the said Mary Gr. Best, her heirs and assigns, the said tract. The plaintiff is the only child of James Best, and as such brings this ejectment to recover this tract of land. The plaintiff came of age in 1838 or 1839, and nothing was done by him until 1866, a period of nearly thirty years, and eight years elapsed after the passage of the Act of the 22d April 1856. The legal title was in his mother, and the plaintiff could only set up an implied or resulting trust from his interest in the assets of his father’s estate of which the debt due by John Best formed a part.
The present Chief Justice in Clark v. Trindle, 2 P. F. Smith 495, speaking of the 6th section of the Act of 1856, says, “It will then read ‘ that no right of entry shall accrue or action be maintained * * * to enforce any implied or resulting trust as to realty, but within five years after * * * such equity or trust accrued, with right of entry, unless such * * * trust shall have been acknowledged by writing, to subsist by the party, to be charged there with within the same period.’
“ The words ‘ with right of entry’ at the end of the clause, I esteem as material to be considered, in construing it. The expression evidently means, I think, that if there be neither entry nor possession taken by the party, in whose favor the trust results within five years after it accrues, and no acknowledgment in writing, the trust cannot thereafter be asserted in law against the trustee.” This disposes of the whole case.
Judgment affirmed.